t c summary opinion united_states tax_court shawnee e tefteller petitioner v commissioner of internal revenue respondent docket no filed date david r reid for petitioner james a kutten for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure - - respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year in the amount of dollar_figure after a concession by respondent ’ the issues remaining for decision are whether settlement proceeds received in by petitioner are includable in gross_income arising from her employment or are gross_receipts or sales income reportable on schedule c profit or loss from business whether legal fees and costs associated with the settlement are itemized_deductions properly claimed on schedule a itemized_deductions or ordinary and necessary business_expenses deductible on schedule c and whether a payment of dollar_figure to petitioner’s former spouse steven e anderson mr anderson is deductible on petitioner’s schedule c the first two issues turn on whether petitioner was an independent_contractor for the period date through date background the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in hillsboro illinois petitioner specializes in the field of modeling she has an associate’s degree and about years of internal training with respondent concedes that for petitioner is entitled to deduct additional schedule c profit or loss from business_expenses of dollar_figure which were raised for the first time at trial for shawnee studios a modeling consulting service in business during model merchandising inc mmi of new york beginning in petitioner was employed by gilbert gans mr gans in a modeling agency located in st louis missouri while under mr gans’ employment petitioner was trained in various aspects of the modeling business during all relevant times mr gans’ modeling agency was associated with other entities and franchise holders including inter alia mmi community vocational schools of louisiana inc model management agency inc national educational acceptance corporation and community vocational schools inc from date through date petitioner moved to new orleans louisiana to operate a modeling studio known as john casablancas career center studio the record is unclear regarding to what extent the studio was owned by mr gans individually or with an associated group of entities also in date petitioner mr anderson mr steve brown mr brown and mr gary knox mr knox began the formation of an entity known as neena mosha for the purpose of purchasing the studio from mr gans and or his other associated entities petitioner testified that a sales contract for the neena mosha means little sweetheart in the cherokee language the record is unclear as to the intended entity petitioner mr anderson mr brown and mr knox were attempting to form or whether the formation process was completed - - purchase of the studio was drafted and reviewed by the neena mosha investors petitioner recalled seeing the draft on two occasions however the draft of the sales contract was destroyed during a home fire and was never executed by the interested parties in new orleans petitioner used an office apartment to conduct business for the studio petitioner testified that a business telephone line was installed and any pertinent business correspondence was mailed and received at that location petitioner offered consulting services to avante studios in cedar rapids iowa and franchise business international in los angeles california around april of neena mosha’s investors began to experience some difficulties petitioner and mr anderson were having marital problems and mr knox and mr brown became unavailable due to personal tax problems petitioner ceased operations in new orleans and the studio was not purchased from mr gans a dispute arose between petitioner and mr gans as to payment for the services petitioner rendered on date petitioner formerly known as shawnee anderson filed a civil lawsuit against community vocational schools of louisiana inc model management agency inc national educational acceptance corporation community vocational schools inc and gilbert j gans in the circuit_court of st louis county - - missouri case no collectively mr gans and his related businesses petitioner and mr gans and his related businesses executed a written release and settlement agreement on date a settlement check of dollar_figure settlement award payable to petitioner and her attorney william moench mr moench was issued pursuant to the release and settlement agreement on date petitioner’s attorney’s fees were dollar_figure dollar_figure plus dollar_figure costs petitioner received two checks from mr moench’s client trust account dated date of dollar_figure and dollar_figure the first check payable to petitioner was earmarked for steve anderson interest in gans settlement and allegedly paid to mr anderson previously on date petitioner filed a petition for dissolution of her marriage to mr anderson in the circuit_court of the sixth judicial district of macon county illinois petitioner’s judgment of dissolution of marriage dissolution judgment was issued on date petitioner filed her federal_income_tax return on date the settlement proceeds were not reported thereon nor were corresponding deductions claimed for attorney’s fees and costs or payments to mr anderson an amended income_tax return form 1040x was allegedly prepared and signed by the return preparer and petitioner on or about date -- - respondent does not have an original or copy of the form 1040x on file with the internal_revenue_service at trial petitioner gave a second form 1040x signed on date to respondent petitioner reported the settlement proceeds of dollar_figure on her schedule c as gross_income on each form 1040x petitioner further deducted on each form 1040x attorney’s fees and costs related to the litigation under legal and professional services on schedule c however on the form 1040xk signed on date petitioner further deducted an amount_paid to mr anderson from the settlement award in a notice_of_deficiency respondent determined that settlement proceeds of dollar_figure received by petitioner were fully includable in gross_income and attorney’s fees and costs associated with the litigation were schedule a miscellaneous_itemized_deductions subject_to the 2-percent limitation under sec_67 lastly respondent determined that petitioner is not entitled to deduct payments made to her former husband from the settlement award independent_contractor or employee to determine whether a taxpayer is an independent_contractor or an employee common-law rules apply see weber v commissioner 103_tc_378 affd per curiam 60_f3d_1104 4th cir courts consider various factors to determine whether an employment relationship exists between the - parties including the degree of control exercised by the principal which party invests in work facilities used by the individual the opportunity of the individual for profit or loss whether the principal can discharge the individual whether the work is part of the principal’s regular business the permanency of the relationship and the relationship the parties believed they were creating see id all the facts and circumstances of each case should be considered see id the right of control is ordinarily the crucial factor in determining whether an employer-employee relationship exists see 92_tc_351 affd 907_f2d_1173 d c cir to retain the requisite control_over the details of an individual’s work the principal need not stand over the individual and direct every move made by the individual see weber v commissioner supra pincite petitioner failed to establish that she had sufficient control_over the type of work or services she performed for mr gans and his related businesses at the time the services were rendered to be classified as an independent_contractor there is scant evidence in this case besides petitioner’s own testimony it is well settled that we are not required to accept a taxpayer’s self-serving testimony in the absence of corroborating evidence see 99_tc_202 furthermore the record is unclear as to the nature of --- - her relationship with mr gans and his related businesses petitioner contends that her alleged involvement with neena mosha is sufficient to establish that she was not an employee of mr gans and his related businesses but rather an employee or agent of neena mosha however there are no records showing that neena mosha was ever formed or that it conducted any viable business petitioner maintains that the documentary_evidence was destroyed in the fire she seems to further argue that because she had viewed the document on at least two separate occasions before the fire that should suffice to prove the existence of neena mosha and thus her status as an independent_contractor we disagree assuming the purported sales contract existed it is not the only reliable evidence establishing the existence of an entity the record is severely lacking other forms of documentary_evidence corroborating the existence and or operation of neena mosha for example business cards business bank accounts and checks business stationery invoices for services rendered utility bills including telephone bills office supply purchases state business franchise tax filings or testimony from the alleged investors or business associates that neena mosha provided consulting services ie avante studios and petitioner testified that she invested dollar_figure in neena mosha in but provided no documentation to prove such investment --- - franchise business international petitioner next argues that having the right to pick and choose the jobs of her choice demonstrates she had control_over her services however petitioner failed to establish the details of control she had over any job for instance petitioner’s services were negotiated in contracts with mr gans and his related businesses but she failed to produce the contracts at trial without the contracts in the record for our review we cannot assume that petitioner had the requisite control_over her services finally petitioner’s argument that consulting for a number of companies demonstrates a lack of continuity in the employer- employee relationship is without merit in kelly v commissioner tcmemo_1999_140 this court found that working for a number of employers during a tax_year does not necessitate treatment as an independent_contractor petitioner’s failure to establish a record with any corroborating evidence militates against her case without the contracts before us between either petitioner and mr gans and his related businesses or petitioner and other companies ée avante studios we cannot find that their provisions corroborate petitioner’s claim that she was an independent_contractor in sum petitioner has not demonstrated that she is entitled to treatment as an independent_contractor consequently we find -- - that petitioner was an employee of mr gans and his related businesses settlement award based upon the above finding we must next decide how the settlement award is reportable on petitioner’s income_tax return for at trial petitioner conceded that the settlement award should be reported on petitioner’s federal_income_tax return however petitioner contends that it is properly reported as schedule c income as reflected on both amended returns form sec_1040x rather than as ordinary_income it is clear that the lawsuit initiated by petitioner against mr gans and his related businesses was for unpaid compensation_for services which she rendered because petitioner was not an independent_contractor during the relevant period as noted above she is not entitled to report the settlement proceeds as income on her schedule c rather it is includable in gross_income as from other sources respondent is sustained on this issue attorney’s fees and costs to determine whether legal expenditures are business or personal expenditures one looks to the origin and character of the claim with respect to which an expense was incurred 372_us_39 litigation expenses are deductible if the suit against the taxpayer ‘arises in connection with’ or ‘proximately results from’ the taxpayer’s business or profit-seeking activity 91_tc_352 quoting united_states v gilmore u s pincite although employment-related legal fees are deductible under sec_162 or sec_212 if the taxpayer’s trade_or_business consists of the performance of services as an employee then the expenses are not deductible from gross_income instead they are treated as a miscellaneous itemized_deduction subject_to the limitations of sec_67 petitioner contends that she filed the state court lawsuit in her capacity as an independent_contractor individually or on behalf of neena mosha and that the origin and nature of the claim clearly arose in connection with this business activity see also 40_fedclaims_895 as noted above we found that petitioner was an employee of mr gans and his related businesses and not an independent_contractor therefore petitioner is not entitled to deduct legal expenses arising from the settlement on her schedule c but rather her legal fees and costs are deductible on schedule a as an itemized_deduction subject_to limitations settlement portion to former spouse petitioner contends that dollar_figure of the settlement award was paid to her former husband mr anderson pursuant to the dissolution judgment petitioner’s contention rests on a theory that the litigation against mr gans and his related businesses was brought on behalf of neena mosha and mr anderson as partners of neena mosha we find petitioner’s agency argument is without merit petitioner was the sole party filing suit against mr gans and his related businesses the record lacks any corroborating evidence that mr anderson or the other alleged partners of neena mosha were involved with the litigation as discussed above there is also some doubt that the entity neena mosha existed at any time relevant to this case therefore based upon the entire record we find that petitioner is not entitled to a deduction of dollar_figure as payment to mr anderson respondent is sustained on this issue we have considered all arguments made by the parties and to the extent not discussed above conclude they are irrelevant or without merit respondent argues and we agree that petitioner has failed to substantiate any payment to mr anderson the dissolution judgment stated the following that the issue of the lawsuit involving neena mosha is reserved without further explanation or action by the circuit_court of the sixth judicial circuit macon county illinois we find that the dissolution judgment does not mandate as petitioner suggests a distribution of a portion of the settlement proceeds to mr anderson in any capacity reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
